 Case 19-13273-VFP              Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                              Desc
                                 Memorandum of Law Page 1 of 16



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
PORZIO, BROMBERG & NEWMAN, P.C.
100 Southgate Parkway
P.O. Box 1997
Morristown, New Jersey 07962
(973) 538-4006
(973) 538-5146 Facsimile
John S. Mairo, Esq. (jsmairo@pbnlaw.com)
Robert M. Schechter, Esq. (rmschechter@pbnlaw.com)
Kelly D. Curtin, Esq. (kdcurtin@pbnlaw.com)

Counsel for the Official Committee of Unsecured
Creditors
                                                                      Chapter: 11
In re:
                                                                      Case No.: 19-13273 (VFP)
                                                          1
IMMUNE PHARMACEUTICALS INC., et al.,
                                                                      (Jointly Administered)
                           Debtors.
                                                                      Hearing date and time: April 28, 2020
                                                                      at 10:00 a.m. (Eastern Time)
                                                                      Objection deadline: April 21, 2020

     MEMORANDUM OF LAW IN SUPPORT OF THE OFFICIAL COMMITTEE OF
     UNSECURED CREDITORS' MOTION TO ESTABLISH PROTOCOL FOR THE
     FILING OF CLAIMS AGAINST IMMUNE PHARMACEUTICALS, LTD. AND
     SUSPEND THE IMMUNE PHARMACEUTICALS, LTD. PROCEEDINGS

           The Official Committee of Unsecured Creditors (the "Committee") appointed in the

 Chapter 11 bankruptcy cases of the Debtors (the "Chapter 11 Cases") hereby submits this

 memorandum of law in support of the motion (the "Motion") for an order, substantially in the

 form submitted herewith (the "Proposed Order"), establishing a protocol for the filing of claims

 against Immune Pharmaceuticals, Ltd. ("Immune Ltd.") and suspending the Immune Ltd.




 1
   The debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
 follows: Immune Pharmaceuticals, Inc. (1431); Immune Pharmaceuticals, Ltd.; Cytovia, Inc. (7805); Immune
 Oncology Pharmaceuticals, Inc.; Maxim Pharmaceuticals, Inc. (9983); and Immune Pharmaceuticals USA Corp.
 (9630) (the "Debtors").


 4427784
Case 19-13273-VFP                Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                            Desc
                                  Memorandum of Law Page 2 of 16



proceedings. In support of the Motion, the Committee submits the Certification of Kelly D.

Curtin ("Curtin Certification") and respectfully states as follows:

                                        PRELIMINARY STATEMENT

           1.       This Motion seeks to: (i) clarify and direct that all creditors of Immune Ltd.

(including those creditors that are included in Immune Ltd.'s schedules) must submit any and all

claims against Immune Ltd. to the Israeli Trustee, Mr. Eitan Erez, on or before September 5,

2020; and (ii) suspend the Immune Ltd. proceedings in this Court for a limited period of time so

as to allow the claim and distribution process for Immune Ltd. to play out in Israel.

           2.       Although a debtor-in-possession in these Chapter 11 Cases first, Immune Ltd. is

an Israeli company that also commenced an insolvency proceeding in Israel. This Court is well

aware of the initial struggles the Debtors and the Committee had in attempting to gain

cooperation in Israel.           Unfortunately, efforts to apply the Model Law on Cross-Border

Insolvency, which was codified under chapter 15 of title 11 of the United States Code ("Chapter

15") to the instant case and to have the Israeli Court recognize the United States Bankruptcy

Court as the "main" proceeding have not been fruitful.2 Instead, both the Israeli Court and the

United States Bankruptcy Court have been overseeing parallel proceedings. Accordingly, to

avoid the confusion that would inevitably be caused by having two different claim procedures for

the same group of creditors, the relief sought by this Motion is necessary to explain where and

how to file claims against Immune Ltd.

           3.       Moreover, as this Court is aware, the memorandum of understanding ("MOU")

agreed to by the Israeli Trustee, Eitan Erez, provided that fifty percent (50%) of the gross sale

proceeds from the sale of the anti-eotaxin assets including bertilimumab (the "Anti-Eotaxin

Assets") to Alexion Pharma International Operations Unlimited Company ("Alexion") will be
2
    Although Israel adopted the model law in March 2018, it did not go into effect until September 15, 2019.
                                                           2

4427784
Case 19-13273-VFP         Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                 Desc
                           Memorandum of Law Page 3 of 16



held in trust by the Official Receiver in Israel and fifty percent (50%) will be held in trust with

Debtors' counsel.     See Order Approving Immune Pharmaceuticals Inc. and Immune

Pharmaceuticals, Ltd. Memorandum of Understanding with the Committee and the Israeli

Trustee Relating to the Allocation of Sale Proceeds from the Sale of the Anti-Eotaxin Assets,

which contains a copy of the MOU at Exhibit A (the "MOU Order") [Dkt. No. 345]. Consistent

with that MOU, the Official Receiver in Israel and Mr. Erez are overseeing the proceeds being

held by the Official Receiver and are slated to begin a claims reconciliation process shortly.

          4.   Finally, the procedures and notice proposed herein are sufficient to provide all

creditors of Immune Ltd. with direction as to where and how to file claims. For these and other

reasons set forth herein, the Motion should be granted.

                                        JURISDICTION

          5.   This Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and

1334.

          6.   Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          7.   This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          8.   The predicates for the relief sought is sections 105, 305, 1501 and 1529 of the

United States Bankruptcy Code (the "Bankruptcy Code") and rules 1017 and 3003(c)(3) of the

Federal Rules of Bankruptcy Procedure.

                                        BACKGROUND

The U.S. Bankruptcy Cases

          9.   On February 17, 2019 (the "Inc. Petition Date"), Immune Pharmaceuticals, Inc.

("Immune Inc.") filed a voluntary petition under Chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of New Jersey (the "Bankruptcy Court"),


                                                 3

4427784
Case 19-13273-VFP            Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                         Desc
                              Memorandum of Law Page 4 of 16



commencing its Chapter 11 case.             After the Inc. Petition Date, certain of its subsidiaries

commenced their own Chapter 11 Cases.

          10.    On February 22, 2019 (the "Ltd. Petition Date"), Immune Ltd., which is an Israeli

company, filed a voluntary petition under Chapter 11 of the Bankruptcy Code, commencing its

Chapter 11 case.

          11.    On February 26, 2019 (the "Subsidiaries Petition Date"), Cytovia, Inc., Maxim

Pharmaceuticals, Inc., Immune Pharmaceuticals USA Corp., and Immune Oncology

Pharmaceuticals, Inc. (collectively, the "Subsidiaries"), each filed a voluntary petition under

Chapter 11 of the Bankruptcy Code, commencing their Chapter 11 Cases.

          12.    The Debtors continue to operate their businesses and manage their property as

debtors-in-possession in these Chapter 11 Cases under sections 1107 and 1108 of the Bankruptcy

Code.

          13.    Neither a trustee nor an examiner has been appointed in these Chapter 11 Cases.

          14.    The Committee, comprised of Pearl Cohen Zedek Latzer Baratz, Meda Pharma

SARL / Meda AB, and TDR Services LLC, was appointed for the Debtors' unsecured creditors

on March 14, 2019.

Immune Ltd.'s U.S. Bankruptcy Schedules

          15.    Immune Ltd.'s Schedule E/F [Dkt. Nos. 18, 22 & 27] lists thirty-eight claims.

Curtin Certification, ¶2.       None are listed as disputed, contingent or unliquidated.                Curtin

Certification, ¶2. Of the thirty-eight claims, twenty-three are listed with an Israeli address, 3 only


3
 Brenda Kolatch at "Unknown;" Galit Yadid at "Unknown;" Agam Leaderim (Israel) Insurance Agency at $239;
AllZol at $410; American Medical Laboratories (Israel) at $17,340; Bezeq at $96; Harel Insurance $1,885; Howeden
US Group Ltd at $1,000; IMP Clinical Supply Services Ltd. (LTD) at $15,986; Inpack at $2,366; Israel Innovation
Authority $10,395; MedicPrint at $2,764; Mor Research Applications Ltd. (LTD) $60,295; PeproTech Asia Ltd. at
$13,800; Q-Core Medical Ltd. at $261; Rambam Health at $410; Technostat Ltd. at $20,006; The Hebrew
University at $4,265; Unihead Biopark Ltd. at $2,107; Veidan Conferencing at $481; World Courier Israel Ltd.
$14,628; Yissum at $81,178; and Fidelity Risk Capital at "Unknown."
                                                       4

4427784
Case 19-13273-VFP             Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                            Desc
                               Memorandum of Law Page 5 of 16



ten are listed with an United States address, 4 and the remaining five list addresses in countries

other than the United States and Israel.5 Curtin Certification, ¶2.

          16.    Per the Notice of Chapter 11 Bankruptcy Case [Dkt. No. 45], the deadline for the

filings of proofs of claim with the United States Bankruptcy Court was July 16, 2019.

          17.    A review of the claims register indicates that only three creditors filed claims

against Immune Ltd. with the United States Bankruptcy Court:

                      a. Pearl Cohen in the amount of $560,215.93;

                      b. Tergus Pharma, LLC in the amount of $50,023.90; and

                      c. Fidelity in the amount of $14,357,386.00.

Curtin Certification, ¶3. Pearl Cohen and Fidelity have also both filed claims against Immune

Ltd. in Israel. Fidelity even withdrew its claim against Immune Ltd. that it filed here in the

United States Bankruptcy Court via a letter dated July 17, 2019, and continues instead to pursue

its claim against Immune Ltd. in Israel. Curtin Certification, ¶3.

Immune Ltd.'s Israeli Stay Proceeding

          18.    On or about March 28, 2019, Immune Ltd. filed a motion in the District Court of

Jerusalem, Israel ("Israeli Court") for a "stay of proceedings" under section 350 of The

Companies Law 5759-1999 of the State of Israel. 6 Curtin Certification, ¶4.

          19.    On April 1, 2019, Immune Ltd. was granted a "stay of proceedings" by the Israeli

Court. Curtin Certification, ¶5.

4
  A&G Pharmaceutical at $4,935; Biologics Consulting Group at $13,793; Bioteknolwedge Inc. at $40,992; G. John
Mohr c/o BioAsset Advisors at "Unknown;" GenScript (Hong Kong) Limited (LTD) at $41,619; Greenberg Traurig
at $102,203; Pearl Cohen Zedek Latzer Baratz at $489,683.30; Roberts Clinical Trials, Inc. at $24,001. In addition
to the foregoing, Immune Pharmaceuticals, Inc. is listed with a U.S. address at $18,230,854.89 and Immune
Pharmaceuticals USA Corporation is listed with a U.S. address at $2,385,144.33.
5
  World Patent & Trademark Service at $2,356 (Czech Republic); Tibell S.L. at $10,000 (Andorra); Shimizu Patent
Office at $610 (Japan); ProBiogen at $3,130 (Germany); and EGYP Ernest Gutmann Yves Plasseraud SAS at
$17,368 (France).
6
  Immune Ltd.'s filing in the Israeli Court was made with no notice to the Committee or its counsel and without this
Court's approval.
                                                         5

4427784
Case 19-13273-VFP             Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                           Desc
                               Memorandum of Law Page 6 of 16



          20.    On April 4, 2019, the Israeli Court appointed Baruch Hakim as trustee for

Immune Ltd. Curtin Certification, ¶6.

Cross-Border Difficulties and Cooperation

          21.    During the period from early June through September 2019, the relationship

between the Debtors, the Committee and Mr. Hakim began to deteriorate due to, among other

things, Mr. Hakim taking certain actions that undermined the Debtors' attempts to sell the

Debtors' Anti-Eotaxin Assets, such as Mr. Hakim's attempt to stop the sale proceedings in the

United States while simultaneously promoting Fidelity's competing offer in Israel. 7                       Curtin

Certification, ¶7.

          22.    On July 15, 2019, the Committee filed a motion to (i) confirm the automatic stay

applies to assets of the debtors wherever located, (ii) direct the Israeli Trustee to comply with the

automatic stay and any orders of this Court relating to any sale process for the Debtors' assets,

(iii) direct all parties to cooperate to establish uniform procedures to govern a single, centralized

sale process in the United States, and (iv) grant related relief [Dkt. No. 242] (the "Stay Motion").

          23.    On July 31, 2019, this Court entered an order approving the Stay Motion [Dkt.

No. 287] (the "Stay Order"), which contained, among other things, the following decretal

paragraphs:

                 8. The sale process with respect to the Debtors’ assets shall in the
                 first instance be subject to the jurisdiction and authority of this
                 Court; provided, however, that with respect to the assets of
                 Immune Ltd., the jurisdiction and authority of this Court shall, to
                 the extent consistent with principles of comity and any agreement
                 of sale approved by this Court, be exercised in conjunction with
                 the jurisdiction and authority of the Israeli Court.



7
  The Court may recall that these actions also include, Mr. Hakim's removal of certain access to the sale dataroom,
and Mr. Hakim's filing of an emergency "reconstruction plan, and creditors settlement agreement" in Israel seeking
to commandeer all of the Debtors' assets and sell them to Fidelity.
                                                        6

4427784
Case 19-13273-VFP          Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29             Desc
                            Memorandum of Law Page 7 of 16



                9. In the interests of comity, efficiency and in an effort to attempt
                to avoid any inconsistences or conflicts between this Court and the
                Israeli Court:
                   (i) the involved parties are directed to reasonably cooperate with
                   each other and coordinate their efforts with respect to any
                   matters that require, or are in good faith alleged to require, the
                   involvement of this Court and the Israeli Court; and
                   (ii) this Court and the Israeli Court may conduct joint hearings,
                   conferences and other proceedings with respect to any matters
                   that require, or are in good faith alleged to require, the
                   involvement of this Court and the Israeli Court.

                10. Any interested party is invited to file an appropriate motion or
                application seeking approval of a Stipulation establishing a
                protocol and/or procedures with respect to any matters that require,
                or are in good faith alleged to require, the involvement of this
                Court and the Israeli Court.

Stay Order, ¶¶8-10.

          24.   On July 16, 2019, the United States Bankruptcy Court entered an Order approving

and authorizing (i) bid procedures and form of notice in connection with the sale of the Debtors'

Anti-Eotaxin Assets, including Bertilimumab assets free and clear of all liens, claims,

encumbrances, and interests, (ii) the stalking horse agreement with Alexion Pharma International

Operations Unlimited Company ("Alexion") and bid protections, (iii) the scheduling of a sale

hearing, (iv) the sale to the purchaser submitting the highest or best offer, (v) procedures for

assuming and assigning executory contracts, and (vi) other related relief [Dkt. No. 247] (the

"Bidding Procedures Order").

          25.   Recognition of the Bidding Procedures Order in Israel was delayed in part due to

continued challenges raised by Mr. Hakim. Curtin Certification, ¶8.

          26.   On or about September 12, 2019, the Israeli Court appointed Eitan Erez as trustee

for Immune Ltd. alongside Mr. Hakim. Curtin Certification, ¶9.




                                                 7

4427784
Case 19-13273-VFP         Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                Desc
                           Memorandum of Law Page 8 of 16



          27.   On September 16, 2019, the Israeli Court conducted a hearing whereby Mr. Erez

expressed his agreement to adopt the Bidding Procedures Order on certain conditions that were

later embodied in the MOU. Curtin Certification, ¶10.

          28.   On September 26, 2019, Mr. Hakim was released by the Israeli Court from his

post, making Mr. Erez the sole trustee for Immune Ltd. Curtin Certification, ¶11.

          29.   On or about October 3, 2019, the Mr. Erez, Debtors' counsel and the Committee's

counsel executed the MOU, which provided that fifty percent (50%) of the gross sale proceeds of

the Alexion sale ("Sale Proceeds") without any deduction will be held in trust by the Official

Receiver in Israel to be disbursed by authorization from the Israeli Court and fifty percent (50%)

will be held in trust with Debtors' counsel to be disbursed by authorization from the United

States Bankruptcy Court. Curtin Certification, ¶12.

          30.   On October 21, 2019, this Court entered an order (i) authorizing the sale of the

Debtors’ Anti-Eotaxin Assets free and clear of all liens, claims, encumbrances and interests, (ii)

approving the Alexion asset purchase agreement, and (iii) authorizing the Debtors to assume and

assign certain executory contracts and unexpired leases and other related relief [Dkt. No. 343].

          31.   On October 23, 2020, this Court entered the MOU Order approving the MOU.

Recent Activity in Immune Ltd. Israeli Proceeding

          32.   On or about March 5, 2020, Immune Ltd.'s stay of proceedings was converted to a

liquidation and Mr. Erez was appointed liquidator. Curtin Certification, ¶13.

          33.   As a result of the liquidation, Immune Ltd. creditors shall have until six months

from the date the liquidation order was granted to file claims with the Official Receiver in Israel

and Mr. Erez (the "Bar Date"). Given that the liquidation was granted on March 5, 2020, the Bar

Date should be September 5, 2020. Curtin Certification, ¶14.


                                                8

4427784
Case 19-13273-VFP         Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                 Desc
                           Memorandum of Law Page 9 of 16



                                      BASIS FOR RELIEF

          34.   The Committee respectfully requests that this Court enter an order, substantially

in the form of the attached Proposed Order, establishing a protocol for the filing of claims

against Immune Ltd. and suspending the Immune Ltd. bankruptcy case pending in the United

States Bankruptcy Court for thirty (30) days from the Bar Date (without prejudice to further

extending the suspension) while leaving the automatic stay in place. Such relief best serves the

Immune Ltd. debtor and its creditors and is necessary in light of the unique cross-border facts of

this case.

          35.   Among other things, entry of the Proposed Order will support principles of

comity. Comity, "in the legal sense, is neither a matter of absolute obligation . . . nor of mere

courtesy and good will . . . but is the recognition which one nation allows within its territory to

the . . . acts of another nation . . . ." Hilton v. Guyot, 159 U.S. 113, 163-64 (1895). It is best

understood "as a guide where the issues to be resolved are entangled in international relations."

In re Maxwell Communication Corp., 93 F.3d 1036, 1047 (2d Cir. 1996). Comity is particularly

important in cases where simultaneous proceedings are ongoing in different countries,

"especially in multi-party cases like bankruptcies, [that] can naturally lead to inconsistencies and

conflicts." In re Maxwell Communication Corp., 93 F.3d at 1041. As already discussed, efforts

to apply Chapter 15 to the instant case have not been successful. Thus, the parties are in a

unique position of attempting to reconcile the differences between the United States and Israel

when it comes to insolvency proceedings, jurisdiction and claim reconciliation. Separating these

functions by Debtor entity and their relevant claims reconciliation process makes sense here and

is the most efficient way to employ comity in this situation.

          36.   Moreover, the relief sought is consistent with several Bankruptcy Code

provisions. Section 1501 of the Bankruptcy Code encourages cooperation among courts when
                                                 9

4427784
Case 19-13273-VFP              Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                             Desc
                                Memorandum of Law Page 10 of 16



there are proceedings involving the same debtor pending concurrently. Section 105(a) provides,

in relevant part, that, "[t]he court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title." 11 U.S.C. §105(a). Further, Section 305 of

the Bankruptcy Code gives the Court the power to suspend the Immune Ltd. proceedings when

"the interests of creditors and the debtor would be better served by such…suspension." 11

U.S.C. § 305(a)(1);8 see, e.g., In re Rookery Bay, Ltd., 190 B.R. 949, 951 (Bankr. M.D.Fl. 1995)

(suspending bankruptcy case pending resolution of an appeal). In considering section 305 of the

Bankruptcy Code, courts generally consider factors that include:

                  (1) economy and efficiency of administration; (2) whether another
                  forum is available to protect the interests of both parties or there is
                  already a pending proceeding in a state court; (3) whether federal
                  proceedings are necessary to reach a just and equitable solution;
                  (4) whether there is an alternative means of achieving the equitable
                  distribution of assets; (5) whether the debtor and the creditors are
                  able to work out a less expensive out-of-court arrangement which
                  better serves all interests in the case; (6) whether a non-federal
                  insolvency has proceeded so far in those proceedings that it would
                  be costly and time consuming to start afresh with the federal
                  bankruptcy process; and (7) the purpose for which bankruptcy
                  jurisdiction has been sought.

In re Fax Station, Inc., 118 B.R. 176, 177 (Bankr. D.R.I. 1990).

          37.     Here, nearly all of the factors militate in favor of a temporary suspension. The

Immune Ltd. creditors would be better served by a suspension 9 of the Chapter 11 proceeding of

Immune Ltd. so that those creditors can focus on asserting claims and obtaining a distribution in

Israel. On a related note, the creditors of the other Debtors are better served by the suspension of


8
  While not directly on point, Bankruptcy Code section 1529(4) provides that "[i]n achieving cooperation and
coordination under sections 1528 and 1529, the court may grant any of the relief authorized under section 305." 11
U.S.C. § 1529(4).
9
  A suspension will also allow the Court (and the parties in this case) to retain oversight and monitor the happenings
in Israel, which is appropriate given the prior difficulties in this case. Moreover, a suspension allows the Court to
preserve the automatic stay and provides for the possible future use of the special voiding powers found in chapter 5
of the Bankruptcy Code, which may create funds for the general unsecured creditors which otherwise cannot be
achieved.
                                                         10

4427784
Case 19-13273-VFP           Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                       Desc
                             Memorandum of Law Page 11 of 16



the Immune Ltd. proceedings because it allows for: (1) a Chapter 11 plan to be filed addressing

the claims and distributions for creditors of the Debtors other than Immune Ltd.; and (2) a

Chapter 11 plan to provide a mechanism, such as a liquidating trust, to collect and distribute to

the Debtors' creditors (other than Immune Ltd.) any funds which Mr. Erez has after

administering the Immune Ltd. estate in Israel. In this way, the temporary suspension serves

economy and efficiency of administration.

          38.   The Proposed Order provides that claims against Immune Inc., Cytovia, Inc.,

Immune Oncology Pharmaceuticals, Inc., Maxim Pharmaceuticals, Inc. and Immune

Pharmaceuticals USA Corp. will be adjudicated in and by the United States Bankruptcy Court

and any distributions on account of such claims will be made through the United States

Bankruptcy Court. Claims against Immune Ltd. will be adjudicated in and by the Israeli Court

and any distributions on account of such will be made through the Israeli Court. In this way, the

Proposed Order is consistent with the MOU. Mr. Erez is currently holding approximately $2.5

million in sale proceeds for purposes of administering Immune Ltd.'s estate. 10 Creditors of

Immune Ltd. must look to the funds held in Israel for any distribution. Subject to the claims

reconciliation process in Israel, Immune Ltd. claims may be satisfied in full. Thus, having those

creditors file claims in Israel streamlines the otherwise burdensome process of having the claim

adjudicated here in the United States then recognized in Israel in accordance with the applicable

tests under Israeli law to effect a foreign judgment, which would prolong the proceedings and

add additional costs for all parties involved.

          39.   Establishing the procedures requested herein is not only consistent with the MOU,

but it will enable the Debtors to administer these Chapter 11 Cases as efficiently and


10
  While Mr. Erez was initially holding $3 million in sale proceeds, it is the Committee's understanding that
approximately $500,000 of that amount was paid to the Israel Innovation Authority.
                                                    11

4427784
Case 19-13273-VFP             Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                            Desc
                               Memorandum of Law Page 12 of 16



expeditiously as possible. In addition to the foregoing efficiencies, Immune Ltd. is an Israeli

company, Mr. Erez has access to Immune Ltd.'s records, and many of Immune Ltd.'s creditors

are based in Israel and are therefore familiar with the claims filing and reconciliation process in

Israel.

          40.      Finally, as more thoroughly set forth below, the proposed notice procedures set

forth below will provide creditors with sufficient time to prepare and timely file claims.

                (A) The Proposed Procedures for Providing Notice

          41.      Within one week of the Court's entry of the Proposed Order, the Committee

proposes that it will work with the Debtors to mail a copy of the entered order indicating that the

procedural requirements for filing debt claims in Israel are subject to Israeli law and

confirmation by the Israeli Trustee, as well as an informal copy of the Israeli proof of claim form

(the "Israeli Form") translated in English that is attached to the Proposed Order as Exhibit A,11

to:

                      i.   the Office of the United States Trustee;

                     ii.   all governmental units (federal, state and local) – including without

                           limitation, all applicable taxing authorities (including the Internal Revenue

                           Service ("IRS") – having jurisdiction over the Debtors;

                    iii.   all persons known to the Debtors as the holder of a claim or potential

                           claim against Immune Ltd., including those parties listed in Immune Ltd.'s

                           schedules;



11
  Exhibit A is an informal translation of the Hebrew form to English that was prepared by the Committee's Israeli
Counsel and is provided solely for convenience purposes. Such translated form was provided to Mr. Erez by the
Committee's Israeli Counsel. Mr. Erez did not officially approve the form; instead, Mr. Erez advised that so long as
the form represents a sufficient translation from Hebrew to English and includes an affidavit confirmed as required
by Israeli law he is interested in the substance.

                                                        12

4427784
Case 19-13273-VFP             Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29              Desc
                               Memorandum of Law Page 13 of 16



                    iv.    all persons and entities requesting notice pursuant to Bankruptcy Rule

                           2002 as of the entry of the Proposed Order;

                     v.    all parties to executory contracts and unexpired leases of Immune Ltd.;

                           and

                    vi.    all parties to any litigation with Immune Ltd.

                (B) Parties Required to File a Claims

          42.      The Proposed Order requires that, regardless of whether its claims against

Immune Ltd. were listed on the Debtors' schedules, each person or entity (including, without

limitation, each individual, partnership, joint venture, corporation, limited liability company or

partnership, estate, trust, or governmental unit) that asserts any claim (as defined in section

101(5) of the Bankruptcy Code), including but not limited to all claims of setoff or recoupment

and claims arising under section 503(b)(9) of the Bankruptcy Code, against Immune Ltd. that

arose prior to or after the Petition Date, must file a proof of claim in accordance with Israeli law,

so that it is actually received by Mr. Erez and the Debtors, on or before the Bar Date at the

address below:

          Mr. Eitan Erez
          23 Menachem Begin Rd.
          Levinstein Tower, 13th floor
          Tel Aviv 66184
          Israel

          With copy to Committee Counsel at the address below:

          John S. Mairo, Esq.
          Porzio, Bromberg & Newman, P.C.
          100 Southgate Parkway
          Morristown, NJ 07962

          With copy to the Debtors' Counsel at the address below:



                                                    13

4427784
Case 19-13273-VFP                 Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29                    Desc
                                   Memorandum of Law Page 14 of 16



          Morris Bauer, Esq.
          Norris McLaughlin, P.A.
          400 Crossing Boulevard
          8th Floor
          Bridgewater, NJ 08807


          43.          The proof of claim must also be filed on the Official Receiver's website:

https://forms.gov.il/globaldata/getsequence/getHtmlForm.aspx?formType=apc2_hasava@justice.

gov.il.

          44.          Furthermore, each proof of claim must (i) comply with Israeli law; (ii) be

signed;12 and (iii) include supporting documentation or an explanation as to why documentation

is not available.

          45.          All parties that have claims against Immune Ltd. must file a claim including, but

not limited to:

                  i.      Any person or entity that has already filed a proof of claim in the Chapter
                          11 Cases with the Clerk of the Bankruptcy Court for the District of New
                          Jersey in a form substantially similar to the Proof of Claim Form or Official
                          Bankruptcy Form 410;

                 ii.      Any person or entity whose claim is listed on any of the Debtors' schedules
                          of assets and liabilities and statements of financial affairs;

                iii.      Any person or entity whose claim is based on an equity interest; and

                 iv.      Any holder of a claim allowable under sections 503(b) and 507(a)(2) of the
                          Bankruptcy Code as an expense of administration of the Debtors’ estates.

                (C) Failure to File a Claim Consequences

          46.          A person, entity or governmental unit that is required to file a claim against

Immune Ltd. and that fails to do so on or before the Bar Date (i) may not receive or be entitled to

receive any payment or distribution of property from the Debtors, their estates, or their

12
  Any affidavits signed outside of Israel may be required to comply with the Hague Convention Abolishing the
Requirement of Legalization for Foreign Public Documents, which may require confirmation of a local notary by an
apostille.
                                                       14

4427784
Case 19-13273-VFP             Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29               Desc
                               Memorandum of Law Page 15 of 16



successors or assigns with respect to such alleged claim against Immune Ltd., and (ii) may be

forever barred from asserting such alleged claim against Immune Ltd., against the Debtors, their

estates, or their successors or assigns, unless otherwise ordered by the Court.

                (D) Objection to Claims

          47.      All claims against Immune Ltd. shall be adjudicated in and by the Israeli Court or

its court appointed officials, and any distributions on account of the Immune Ltd. claims will be

made through the Israeli Court.           Notwithstanding the Debtor having scheduled a claim as

allowed, the failure to file a claim against Immune Ltd. in Israel shall result in no distribution on

account of such claim. Any claims against Immune Ltd. that are scheduled or filed here in the

United States Bankruptcy Court will not receive a distribution absent such claims being filed in

Israel pursuant to the Proposed Order. The Committee and the Debtors reserve the right to

object to any claims (whether filed or scheduled) on any grounds.              The Debtors and the

Committee may dispute or to assert offsets or defenses to any claim reflected on the schedules or

any amendments thereto, as to amount, liability, classification or otherwise and to subsequently

designate any claim as disputed, contingent or unliquidated.

                                                NOTICE

          Notice of this Motion will be given to the following parties: (i) the Debtors' counsel, (ii)

the Office of the United States Trustee; (iii) Eitan Erez; (iv) all parties requesting notice under

Bankruptcy Rule 2002; and (v) known creditors of the Debtors. In light of the nature of the

relief requested herein, the Committee respectfully submit that such notice is sufficient under the

circumstances and that no other or further notice of this Motion is required.




                                                   15

4427784
Case 19-13273-VFP         Doc 392-1 Filed 03/26/20 Entered 03/26/20 22:54:29        Desc
                           Memorandum of Law Page 16 of 16



                                       CONCLUSION

          WHEREFORE, the Committee respectfully requests that the Court enter the Proposed

Order and award the Committee such other and further relief as the Court deems just and

appropriate.

Dated: March 26, 2020                        PORZIO, BROMBERG & NEWMAN, P.C.

                                       By:    /s/ John S. Mairo
                                             John S. Mairo, Esq.
                                             Robert M. Schechter, Esq.
                                             Kelly D. Curtin, Esq.
                                             100 Southgate Parkway
                                             Morristown, New Jersey 07962
                                             Telephone: (973) 538-4006
                                             Email: jsmairo@pbnlaw.com
                                                     rmschechter@pbnlaw.com
                                                     kdcurtin@pbnlaw.com




                                              16

4427784
